OPINION OF THE COURT
PER CURIAM.
In this action for wrongful death brought under 5 V.I. Code, Section 76, the learned trial judge held the defendants liable under the doctrine of attractive nuisance as defined in Section 339 of the Restatement of Torts, Second, which, by 1 V.I. Code, Section 4, is the governing law in the Virgin Islands in the absence of local law to the contrary.
The evidence, which we have fully reviewed, supports the finding that the death of plaintiff’s three-year old son was the proximate result of the negligence of the defendants in the maintenance on their premises of the cistern in which the child was found drowned.
The learned trial judge, in awarding damages, adhered to the rule of Williams v. Dowling, 318 F.2d 642, 4 V.I. 465, (C.A.3, 1963). The award is within the allowable range and we cannot declare it excessive.
The judgment of the District Court will be affirmed.